B-2100A (Form 2100A)(12/15)




                                 UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:                                                            §
                                                                  §      CASE NO. 5:18-bk-00676-RNO
FELICIA HERNANDEZ                                                 §
       DEBTOR                                                     §


                       TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.

Specialized Loan Servicing LLC                                            Wells Fargo Bank, N.A.
                 Name of Transferee                                                       Name of Transferor


Name and Address where notices to transferee should                      Court Claim # (if known): 2-1
be sent:                                                                 Amount of Claim: $97,872.27
                                                                         Date Claim Filed: 3/20/2018
    Specialized Loan Servicing LLC
    8742 Lucent Blvd, Suite 300
    Highlands Ranch, Colorado 80129

Phone: (800) 315-4757                                                    Phone:
Last Four Digits of Acct #: xxxx4785                                     Last Four Digits of Acct.#:xxxx7758

Name and Address where transferee payments should
be sent (if different from above):

    Specialized Loan Servicing, LLC
    PO Box 636007
    Littleton, Colorado 80163

Phone:
Last Four Digits of Acct #: xxxx4785

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge
and belief.

By: /s/ Mukta Suri
                                                              Date:                        02/26/2019
    Transferee/Transferee's Agent
    Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




POC_TOCForm000                                             1                                                                5122-N-6532
    Case 5:18-bk-00676-RNO                   Doc 46 Filed 02/27/19  Entered 02/27/19 12:27:06                                 Desc
                                              Main Document    Page 1 of 2
                          CERTIFICATE OF SERVICE OF TRANSFER OF CLAIM

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before February 27, 2019 via electronic notice unless otherwise stated:


Debtor           Via U.S. Mail
Felicia Hernandez
1343 Winding Way
Tobyhanna, PA 18466-3721

Debtors' Attorney
Patrick James Best
18 North 8th Street
Stroudsburg, PA 18360

Chapter 13 Trustee
Charles J. DeHart, III
8125 Adams Drive, Suite A
Hummelstown, Pennsylvania 17036
                                                      Respectfully Submitted,


                                                      /s/ Mukta Suri
                                                      Mukta Suri




T RANSFER OF CLAIM - CERT IFICATE OF SERVICE            1                                              POC_CertOfServ
                                                                                                         5122-N-6532
Case 5:18-bk-00676-RNO               Doc 46 Filed 02/27/19 Entered 02/27/19 12:27:06                           Desc
                                      Main Document    Page 2 of 2
